Affirmed as Modified and Memorandum Opinion filed November 18, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00142-CR

                  TRISTAN ANDRE WILLIAMS, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1557222

                         MEMORANDUM OPINION

      Appellant was charged with continuous sexual abuse but pled guilty to the
lesser-included offense of aggravated sexual assault of a child. The trial court
assessed punishment at confinement for thirty-five years. Appellant timely filed a
notice of appeal. In a single issue, counsel contends the judgment of conviction
erroneously recites appellant was convicted of continuous sexual abuse of a child.

      Appellant was indicted for the offense of continuous sexual abuse of a child.
The record reflects the State reduced the charge to aggravated sexual assault of a
child and that is the offense to which appellant entered a plea of guilty. In its brief,
the State agrees the judgment should be modified to accurately reflect the offense
to which appellant pled guilty. Accordingly, we sustain appellant’s sole issue and
modify the judgment of the trial court to reflect appellant was convicted of
aggravated sexual assault of a child. See Tex. R. App. P. 43.2(b).

      Further, the judgment contains the following special finding, “APPEAL
WAIVED. NO PERMISSION TO APPEAL GRANTED.” The record does not
demonstrate there was consideration for appellant’s plea to the reduced charge. See
Jones v. State, 488 S.W.3d 801, 807–08 (Tex. Crim. App. 2016); Ex parte
Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App. 2009). The record reflects when
appellant entered his plea of guilty, the trial court informed appellant that he had
the right of appeal. A corrected certification of the defendant’s right of appeal
reflects defendant had the right of appeal. We therefore modify the judgment to
delete the special finding.

      As modified, the judgment is affirmed.



                                   PER CURIAM



Panel consists of Chief Justice Christopher and Justices Spain and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2